Exhibit 10-FF

NON-EMPLOYEE DIRECTOR
AUTOMATIC STOCK OPTION GRANT
PROGRAM

The following provisions set forth the terms of the Non-Employee Director
Automatic Stock Option Grant Program (the “Program”) for eligible directors of
Donaldson Company, Inc. (the “Company”) under the Company’s 2010 Master Stock
Incentive Plan (the “Plan”). Options granted under this Program are subject to
the terms, conditions, and restrictions set forth in the Plan. In the event of
any inconsistency between the terms contained herein and in the Plan, the Plan
shall govern. All capitalized terms that are not defined herein have the
meanings set forth in the Plan.

SECTION 1. ELIGIBILITY

Each member of the Board of Directors of the Company elected or appointed to the
Board who is not otherwise an employee or officer of the Company (an “Eligible
Director”) shall be eligible to receive the grant of Options set forth in the
Program, subject to the terms of the Program.

SECTION 2. OPTION GRANTS

2.1                      Option Grants and Timing of Grants

(a)Annual Option Grants. On the first day following January 1 that the New York
Stock Exchange is open for trading (a “First Trading Day”) of 2014 and each
First Trading Day thereafter, each Eligible Director shall automatically be
granted a Nonqualified Stock Option with a fair market value (determined based
upon the Black Scholes valuation method) equal to $140,000 (the “Annual Option
Grant”). The number of shares subject to the Annual Option Grant shall be
determined by taking $140,000 divided by the appropriate Black Scholes value per
share of a stock option for Common Stock using the closing price of the Common
Stock on the First Trading Day, and rounding this number to the nearest integer
multiple of one hundred (100) shares.

(b)Prorated Grant. With respect to an individual who becomes an Eligible
Director after the First Trading Day of a calendar year, such Eligible
Director’s Annual Option Grant for that year shall have a fair market value
obtained by multiplying $140,000 by a fraction, the numerator of which is the
number of whole calendar months remaining in the calendar year and the
denominator of which is twelve. Such grant shall be made upon the first trading
day of the calendar month next following the date such individual becomes an
Eligible Director. The number of shares subject to the grant shall be determined
by taking the prorated dollar amount divided by the appropriate Black Scholes
value per share of a stock option for Common Stock using the closing price of
the Common Stock on the grant date, and rounding this number to the nearest
integer multiple of one hundred (100) shares.

 

 

 

2.2                      Exercise Price of Options

Options shall be granted under the Program with a per share exercise price equal
to the closing price of the Common Stock on the day on which such options are
granted.

2.3                      Option Vesting

Each Annual Option Grant may be exercised by the Eligible Director under the
following schedule except as otherwise provided in this Agreement. The Option
may not be exercised for a period of one (1) year from the date of grant.
Following that one-year period, the Option vests in equal one-third increments:

 

-one-third of the shares vest on the one-year anniversary date from the date of
grant;

-one-third of the shares vest on the two-year anniversary date from the date of
grant;

-one-third of the shares vest on the three-year anniversary date from the date
of grant.

 

The Option may be exercised as to any or all of the shares that are vested. An
unvested portion of the Option shall only vest so long as:

 

(1)the Eligible Director remains a Director of the Company on the date that the
applicable shares vest,

 

(2)the Eligible Director retires or resigns from service as a Director of the
Company in accordance with the age and term limits of the Corporate Governance
Guidelines of the Company, or

 

(3)the Eligible Director’s service as a Director of the Company is terminated
for any other reason and a majority of the members of the Board of Directors
other than the Eligible Director consent to the continued vesting of such
portion of the Option in accordance with the original vesting schedule.

 

The vesting of the Option also is subject to acceleration in the event of a
Change in Control of Donaldson as defined in the Non-Employee Director
Non-Qualified Stock Option Agreement.

2.4                      Term of Options

Annual Option Grants shall remain exercisable until the date that is ten years
from the grant date (the “Option Expiration Date”), unless sooner terminated in
accordance with the terms below. In the event that an Eligible Director
separates from service due to death, the Options must be exercised on or before
the earlier of (i) three years after the date of such termination and (ii) the
Option Expiration Date. If an Eligible Director dies after he separates from
service, but while the Option is still exercisable, the Option may be exercised
until the earlier of (x) three years after the date of death and (y) the Option
Expiration Date.

 

 

 

2.5                      Payment of Exercise Price

Options granted under the Program shall be exercised by giving notice to the
Company (or a brokerage firm designated or approved by the Company) in such form
as required by the Company, stating the number of shares of Common Stock with
respect to which the Option is being exercised, accompanied by payment in full
for such Common Stock, which payment may be, to the extent permitted by
applicable laws and regulations, in whole or in part:

(a)in cash or by check or wire transfer;

(b)by having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;
or

(c)by tendering (either actually or by attestation) shares of Common Stock owned
by the Eligible Director that have an aggregate Fair Market Value equal to the
aggregate exercise price of the shares being purchased under the Option.

SECTION 3. AMENDMENT, SUSPENSION OR TERMINATION

The Board, or the Human Resources Committee of the Board, may amend, suspend or
terminate the Program or any portion of it at any time and in such respects as
it deems advisable. Except as provided in the Plan, any such amendment,
suspension or termination shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director under an
outstanding Option.

SECTION 4. TRANSFERABILITY OF OPTIONS

Options shall not be transferable otherwise than by will or the laws of descent
and distribution and may be exercised during the lifetime of the Eligible
Director to whom they are granted only by such Eligible Director; provided,
however, that notwithstanding the above, Options shall be transferable by the
Eligible Director to family members and related estate planning entities as
designated in a transfer document in such form as required by the Company, and
to the extent permitted under the Plan.

SECTION 5. EFFECTIVE DATE

The amended and restated Program shall become effective for Automatic Option
Grants made after January 1, 2014, and any amendment to this Program shall
become effective on the date specified by the Board or the Human Resources
Committee of the Board. Provisions of the Plan (including any amendments) that
are not discussed above, to the extent applicable to Eligible Directors, shall
continue to govern the terms and conditions of Options granted to Eligible
Directors.

 



 

